GRAFTECH INTERNATIONAL LTD. HAS CLAIMED CONFIDENTIAL

TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

Exhibit 10.28.2

[Lake Charles Agreement - Amendment]

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE

SECURITIES AND EXCHANGE COMMISSION

AMENDMENT NO. 4

THIS AMENDMENT is made effective as of January 1, 2007 (“The Effective Date”) by
and among (1) CONOCOPHILLIPS COMPANY (“Seller”), successor by merger to Conoco
Inc., of 600 North Dairy Ashford Road, Houston, Texas 77079; and (2) UCAR CARBON
COMPANY INC. (“UCARINC”), AND UCAR S.A. (together with UCARINC, “Buyer”) of
Route de Renens 1, 1030 Bussigny-pres-Lausanne, Switzerland, (each a “Party” and
together the “Parties”) and amends an Agreement (the “Agreement”) among the
Parties entered as of January 1, 2001, as amended by Amendment No. 1 dated
January 1, 2004, Amendment No. 2 dated January 1, 2005 and Amendment No. 3 dated
January 1, 2006, in the following particulars:

1. Section 5.3.1B of the Agreement is amended to add the following:

For the year *, the prices to be used for invoicing and payment for Coke
supplied under this Agreement will be fixed at the following:

Grade * - * per metric ton

Grade * - * per metric ton

Grade * - * per metric ton

If, during any * consecutive *, the average of the daily quotes for West Texas
Intermediate published by Platt’s (excluding days during such * period on which
Platt’s does not publish such quotes) is over * per barrel, then either party
may notify the other party, in writing, that it wishes to renegotiate the prices
for all grades of coke sold pursuant to this Agreement. If the parties fail to
agree upon revised pricing within * of the date of such a notice, then either
party may terminate this Agreement upon not less than * advance written notice.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

2. Section 5.4 of the Agreement (Additional Procedures) is deleted in its
entirety.

3. Except as provided above, the Agreement and the Amendments remain in full
force and effect according to their terms.

Signed and executed by duly authorized representatives of Seller and Buyer,
respectively.

 

CONOCOPHILLIPS COMPANY       UCAR CARBON COMPANY INC.

By:

 

/s/ Richard R. Adams

     

By:

 

/s/ Petrus J. Barnard

Printed Name:

 

Richard R. Adams

     

Printed Name:

 

Petrus J. Barnard

2-26-2007

         

3-2-2007

            UCAR S.A.            

By:

 

/s/ Giuseppe Autieri

           

Printed Name:

 

Giuseppe Autieri

           

3-5-2007

   

 

Page 2 of 2